Case 1:18-cr-00217-KMW Document 194 Filed 12/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-against ORDER
18 CR 217 (KMW)
ALEXANDRU BURDUCEA,

Defendant.

 

KIMBA M. Woop, District Judge:
Due to a conflict with the Court’s calendar, the sentencing currently scheduled for

Monday, December 9, 2019, is adjourned to Monday, December 16, 2019, at 11:00 a.m.
SO ORDERED.

Dated: New York, New York
December 5, 2019

cet YR. WTA

‘ KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

 
